Citation Nr: 1111297	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-23 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether the character of the Veteran's discharge for the period of service from September 22, 1980 to March 6, 1984 is a bar to VA benefits.

2.  Entitlement to service connection for residuals of a heat stroke.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from February 1972 to June 1972 and from November 1974 to March 1975.  The Veteran also had subsequent service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana that denied the Veteran's claim of entitlement to service connection for residuals of a heat stroke.

In June 2008, the Veteran gave testimony at a hearing before a RO Decision Review Officer.  The transcript of such proceeding is in the claims folder.

A July 2010 administrative decision of the RO determined that the character of the Veteran's discharge for the period of service from September 22, 1980 to March 6, 1984 was a bar to VA benefits.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, a July 2010 administrative decision of the RO determined that the character of the Veteran's discharge for the period of service from September 22, 1980 to March 6, 1984 was a bar to VA benefits, to include no qualifying service for the period from April 16, 1982 through March 6, 1984.  In a statement received in August 2010, the Veteran's representative expressed disagreement with that portion of the July 2010 RO administrative decision that had determined that the Veteran's period of service from April 16, 1982 through March 6, 1984 was not an honorable period of service.  Under such circumstances, a Statement of the Case should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The Board notes that the Veteran's claim of entitlement to service connection for residuals of a heat stroke centers around an incident that the Veteran asserts occurred in the summer of 1983 while on Reserve duty.  As the matter, of whether the character of the Veteran's discharge for the period of service from September 22, 1980 to March 6, 1984 is a bar to VA benefits, could have a significant impact on the Veteran's claim for entitlement to service connection for residuals of a heat stroke, a decision on the residuals of a heat stroke issue is deferred pending completion of the actions requested below.

The Board notes in passing that it appears all pertinent evidence and records pertaining to the heat stroke service connection claim, including the Veteran's service personnel records, have been obtained (or attempts to obtain such evidence have been made).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case for the July 2010 RO adjudication (with August 2010 NOD) that the character of the Veteran's discharge for the period of service from September 22, 1980 to March 6, 1984 is a bar to VA benefits (to include that service from April 16, 1982 through March 6, 1984 was not an honorable period of service).  Only if the Veteran perfects an appeal as to the issue should that issue be certified to the Board.

2.  The AOJ should then review the Veteran's claims file and determine whether to issue a supplemental statement of the case as to the issue of entitlement to service connection for residuals of a heat stroke.  If the AOJ decides to issue a supplemental statement of the case as to the issue of entitlement to service connection for residuals of a heat stroke, the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


